 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard specifically exempted from this rule the circulation of cam-paign literature within the 24-hour period.Moreover, as the RegionalDirector points out, an earlier TWUA leaflet, dated January 18,.1956,containing statements similar to these in the disputed leaflet, re-mained unanswered by Local 444 although there was ample time toreply thereto during the approximately 6 weeks before the election.Accordingly,, we find that the second objection is without merit andoverrule it.As we have overruled the objections to the election, and as the tallyof ballots shows that TWUA received a majority of the valid ballotscast, we shall certify TWUA as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified Textile Workers Union of America, AFL-CIO, as the designated collective-bargaining representative of the em-ployees of Chicopee Manufacturing Corporation, in the unit hereto-fore found to be appropriate.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Certification of Representatives.Langenberg Hat Company1andKatherine Kuehn and AdaliaReinhardt,PetitionersandUnited Hatters, Cap&MillineryWorkers International Union,AFL-CIO.Case No. 14-RD-95.July 16,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Jalette, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees involved herein.The Union has been certi-fied by the Board as such representative.3.The Union contends that the petition should be dismissed on thegrounds that (1) there is an outstanding court decree enforcing aBoard decision ordering the Employer to bargain with the Union;(2) the Union has filed unfair labor practice charges against the Em-i The Employer's name appears as corrected at the hearing.116 NLRB No. 25. LANGENBERG HAT COMPANY199ployer (Case No. 14-CA-1477 not reported in printed volumes ofBoard Decisions and Orders) ; and (3) the "showing of interest" peti-tion signed by the employees seeking a decertification election in thiscase and submitted to the Board was prepared by the Regional Di-rector herein.As to (1), the Board's records show that the Regional Directorfound onJuly6,1955, that the Employer had fully complied with thecourt decree by posting appropriate notices and bargaining with theUnion.That decree is therefore no longer an obstacle to the holdingof an election.'As regards (2), the unfair labor practice chargeswere dismissed by the Regional Director on April 19, 1956. It isBoard policy to process petitions under such circumstances, eventhough, as here, there is an appeal pending before the GeneralCounsel.3As to (3), the Union's assertion is based on the testimony of thePetitioners at the hearing that an employee in the Board's RegionalOffice, at the direction of the Regional Director, typed the heading ofthe petition later circulated among the employees to establish Peti-tioners' showing of interest.Because showing of interest is an ad-ministrative matter, the Board has conducted an administrative inves-tigation which shows that the Petitioners confused the decertificationpetition (NLRB Form 502) with the above-mentioned showing ofinterest petition and that only the former was prepared in theRegional Office in. the manner described above.Such -assistance inpreparing an entirely different form cannot affect the validity ofPetitioners' showing of interest.While the Board's investigationshows further that the Regional Director suggested the language ofthe caption on the showing of interest petition,4 such assistance is notsufficient ground to invalidate such showing.The Union contendsthat the situation is analogous to that inAnderson Air Activities,5where the Board held that the fact that a party to an election dis-tributes, during the preelection campaign, a "copy of a Board sampleballot which is altered in a partisan manner is ground for setting asidethe election.The Board there held that the vice of such conduct wasthat it created the impression that the Board had endorsed the claimsof such party.However, the showing-of-interest petition here circu-lated did not purport on its face to have the approval of the Board,2 The Union also urges as an obstacle to an election other unfair labor practices of theEmployer found by the Board and the courts,affecting employees in a plant of the Em-ployer located a few miles from the one here involved.Apart from other considerations,in view of the fact that,as shown by the Board's records,the Employer has fully compliedwith the court decrees in those cases as well, such unfair labor practices do not preventthe holding of the instant election.* R. H. McClure,100 NLRB 443.*This caption reads : "We the undersign(sic) employees of Harris Langenberg Hat Co.at Mascoutah,111.Desire to have an election to have the United Hat Cap Millinery (sic)Union decertified."5 106 NLRB 543. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor is there any evidence that the employees who signed the petitionwere apprised of any such approval.The Union contends also that the Board should infer, despite thePetitioners' denials, that the Employer instigated the instant petition.However, there is insufficient basis in the record for drawing suchinference.We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees at the Employer's plantatMascoutah, Illinois, excluding office clerical and professional em-ployees, and supervisors as defined in the Act."[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.6The unit conforms to that found appropriate by the Board inHarris Langenberg HatCompany,106 NLRB 19,and neither the Union nor Employer objects to such unit.Solar Aircraft CompanyandDistrict Lodge 118,InternationalAssociation of Machinists,AFL-CIO,Petitioner.CaseNo.18-RC-2845.July 17, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard P. O'Connell, hear-ing officer.The hearing officer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the followingreasons:Petitioner seeks to represent the following groups of employees inone combined unit: a group of laboratory technicians, laboratory as-sistants and stenographers working in the metallurgical and chemicallaboratories; a group of clerical employees known as cost recorders and116 NLRB No. 23.